aNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

NOTICE OF ALLOWANCE
	This action is in response to the papers filed December 6, 2021. 

Amendments
           Applicant's response and amendments, filed December 6, 2021, to the prior Office Action is acknowledged. Applicant has cancelled Claims 3-4, 7, 13-14, and 16-21, amended Claims 1, 5, 8-12, and 15, and added new claims, Claims 22-30. 
Claims 1-2, 5-6, 8-12, 15, and 22-30 are pending and under consideration. 

Priority
This application is a 371 of PCT/IB2018/050696 filed on February 5, 2018. 
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). A certified copy of EPO 17155193.0 filed on February 8, 2017. 

Information Disclosure Statement
Applicant has filed Information Disclosure Statements on December 6, 2021 and February 1, 2022 that have been considered. 
The signed and initialed PTO Forms 1449 are mailed with this action. 

Allowable Subject Matter
1. 	The following is a statement of reasons for the indication of allowable subject matter: 
GenBank AC165080 (2005; of record in IDS) is considered relevant prior art for having taught a bacterial artificial chromosome (BAC) clone, RP24-93F20 comprising a portion of mouse chromosome 9, said BAC comprising a nucleotide sequence that is 100% identical to instant SEQ ID NO:1. Search results available in SCORE. Those of ordinary skill in the art would immediately recognize that it is axiomatic that the naturally-occurring promoter is operably linked to the naturally-occurring gene within the BAC genomic clone. 
GenBank NM_029095 (February 15, 2015), GenBank XM_006512380 (February 9, 2015), and GenBank XM_006512379 (February 9, 2015) evidence that different portions of instant SEQ ID NO:1, e.g. 242-486, 633-1255, and 1275-1570) are encoded by/present in the 5’ UTRs of different mRNA transcript variants of the mouse hedgehog acyltransferase-like (Hhatl; syn. Gup1, Mitsugumin 56) locus. 
Van et al (FEBS Letters 589: 1095-1104; available online April 1, 2015; of record in IDS) is considered relevant prior art for having taught the gene organization of the mouse Hhatl locus (Figure 3), as is also illustrated in Alliance of Genome Resources (https://www.alliancegenome.org/gene/MGI:1922020; Last visited July 27, 2021). 

However, and with respect to Claim 1, the prior art does not teach or fairly suggest operably linking SEQ ID NO:1 of the Hhatl locus to a heterologous gene, said gene encoding a light-sensitive molecule comprising halorhodopsin or channelrhodopsin so that the halorhodopsin or channelrhodopsin is specifically expressed in retinal ganglion cells. 

With respect to Claim 15, the minimal promoter nucleotide sequence of SEQ ID NO:2 appears to be free of the prior art. 
The prior art does not teach or fairly suggest operably linking SEQ ID NO:1 to a minimal promoter of SEQ ID NO:2.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Amendment-Claims
2. 	The following Examiner's amendments have been authorized in a telephone interview with Applicant's representative, Joshua Buchman at 617-528-8546 on January 25, 2022.
 
Claims 23-25 are cancelled.

Citation of Relevant Prior Art
3. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Van et al (FEBS Letters 589: 1095-1104, available online April 1, 2015; of record in IDS) is considered relevant prior art for having taught the gene organization of Mitsugumin 56 (Figure 3), also known in the art as Gup1 or hedgehog acyltransferase-like (Hhatl) (pg 1097, col. 1, citing reference 21 to Abe et al (2008). 



Dakubo et al (Brain Research 1228: 27-42, 2008) is considered relevant prior art for having taught that Sonic Hedgehog (SHH) is naturally expressed in retinal ganglion cells, thereby specifying astrocyte cell lineage, maintaining astrocyte proliferation, and controlling glial cell development in the optic nerve. 

Lucas et al (J. Developmental Biol. 4(33): 35 pages, doi:10.3390/jdb4040033; available online November 5, 2016) is considered relevant prior art for having taught that Hhatl negatively regulates the post-translational modification of hedgehog proteins prior to their secretion (Abstract)

Conclusion
4. 	Claims 1-2, 5-6, 8-12, 15, 22, and 26-30 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN K. HILL

Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633